Citation Nr: 0901732	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  07-32 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disorder. 
 
2.  Entitlement to service connection for bilateral knee 
disability. 
 
3.  Entitlement to service connection for a right ankle 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to January 
1972.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from rating decisions 
of the VA Regional Office (RO) in St. Petersburg, Florida 
that denied service connection for a back disorder, bilateral 
knee disability, and a right ankle disorder.  

The appellant was afforded a personal hearing in July 2008 
before the Undersigned Veterans Law Judge sitting at St. 
Petersburg, Florida.  The transcript is of record.  

Following review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The veteran asserts that he now had right ankle, back and 
bilateral knee disabilities that are of service onset for 
which service connection should be granted.  He presented 
testimony on personal hearing in July 2008 to the effect that 
while in service, he went to jump school, became a 
paratrooper, and parachuted out of an airplane at least 16 
times.  He related that some of the jumps and/or conditions 
were bad and that he occasionally injured his back and lower 
extremities.  He stated that his symptoms persisted after 
service and that he sought treatment over the years after 
discharge from active duty from a number of chiropractors 
whom he named at the hearing, including Drs. C., B., H., and 
F.  However, it is not shown that the records from those 
physicians (with the exception of Dr. F.) have been 
associated with the record.  Therefore, the veteran should be 
contacted and requested to provide authorization for 
retrieval of the additional clinical records.  Additionally, 
the veteran related that he received treatment for such 
complaints at VA beginning in approximately 2004.  The claims 
folder reflects that only VA outpatient clinical data from 
August 2006 to September 2007 are of record.  Therefore, VA 
outpatient records dating from prior to service and after 
September 2007 should be requested and associated with the 
claims file.

Review of the service medical record discloses that the 
appellant complained of knee pain on one occasion in 
September 1969 for which an X-ray was performed the following 
month.  A private physician, R. V. A., M.D. wrote in December 
2005 that the veteran's symptomatology did have a high 
correlation with regard to his verbal history of military 
activity.  

The RO requested a medical opinion when the appellant was 
afforded a VA examination in March 2006.  It was noted that 
the claims folder was reviewed.  Following examination, the 
examiner provided no opinion, stating that "I cannot resolve 
this issue without resorting to mere speculation."  As such, 
the Board finds that this VA examination report is flawed and 
inadequate for adjudication purposes.  Service connection may 
not be granted based on resort to speculation or remote 
possibility. See 38 C.F.R. § 3.102 (2008); Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 
Vet. App. 30, 33 (1993).  

The veteran testified at his hearing that a VA physician had 
told him that his right ankle problem had been caused by 
jumping.  The Board observes that in a VA outpatient clinic 
note dated in August 2008, a VA primary care physician stated 
that he had reviewed the veteran's medical history, and that 
it was at likely as not that right ankle pain, back and 
bilateral knee conditions were the result of jumping out of 
airplanes during military service.  In this instance, 
however, it is unclear as to whether or not that examiner 
actually reviewed the clinical record before offering that 
opinion.  Additionally, there is no indication that a 
physical examination was performed on that occasion.  A bare 
transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional. LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
The Board is therefore of the opinion that the appellant 
should be re-examined by a specialist for review of the 
record and a medical opinion. See Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  

Under the circumstances, the case is REMANDED for the 
following actions:

1.  The veteran should be 
contacted by letter and requested 
to identify all healthcare 
providers, VA and non-VA, 
inpatient and outpatient who have 
treated him for right ankle, back, 
and knee disorders.  He should be 
requested to complete and return 
the appropriate release forms so 
that VA can obtain any identified 
evidence, if not already of 
record.

2.  All VA outpatient records 
dating from 1972 to August 2006, 
and from October 2007 to the 
present should be requested and 
associated with the claims folder.

3.  Following a reasonable period 
of time for receipt of additional 
information, the appellant should 
be scheduled for examination by a 
VA orthopedist who has not seen 
him previously.  The claims file 
and a copy of this remand should 
be made available to the physician 
designated to examine the 
appellant.  The examiner should 
indicate whether or not the claims 
folder was reviewed.  The 
examination report should reflect 
consideration of the veteran's 
medical history, current 
complaints, and other assertions, 
etc.  Based upon review of the 
clinical evidence and physical 
examination, the examiner should 
provide an opinion as to whether 
it is at least as likely as not 
that the veteran's current back, 
knee and right ankle disorders 
relate back to in-service trauma, 
or are more likely of post service 
onset and unrelated to service.

The findings and well-rationalized 
opinion to the question presented 
should be set forth in detail in a 
narrative report.

4.  The veteran must be given 
adequate notice of the examination, 
to include advising him of the 
consequences of failure to report 
under 38 C.F.R. § 3.655 (2008).

5.  The RO should ensure that the 
medical report requested above 
complies with this remand, 
especially with respect to the 
instructions to provide a competent 
medical opinion.  If the report is 
insufficient, or if the requested 
action is not taken or is 
deficient, it should be returned to 
the examiner for correction. See 
Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After taking any further 
development deemed appropriate, the 
RO should re-adjudicate the issues 
on appeal.  If a benefit is not 
granted, the veteran and his 
representative should be furnished 
a supplemental statement of the 
case and be afforded an opportunity 
to respond before the record is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


